              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,

                      Plaintiff,

  v.                                            Case No.

 2019 Lexus NX300, VIN:
 JTJBARBZ5K2180053

                      Defendant.



                      COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by its attorneys, Timothy A. Garrison,

United States Attorney for the Western District of Missouri, and Stacey Perkins-

Rock, Assistant United States Attorney, brings this complaint and alleges as follows

in accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                              NATURE OF THE ACTION

       1.       This is an action to forfeit property to the United States for violations

of 18 U.S.C. § 981(a)(1)(A) and 18 U.S.C. § 981(a)(1)(C).

                              THE DEFENDANT IN REM

       2.       The 2019 silver Lexus NX300, VIN: JTJBARBZ5K2180053, was seized

from Henry Asomani (Asomani) on October 26, 2018, at his residence in Dumfries,

Virginia. It is presently in the custody of the United States Federal Bureau of

Investigation (FBI) in Manassas, Virginia.

                             JURISDICTION AND VENUE

       3.       This Court has subject matter jurisdiction over an action commenced

by the United States under 28 U.S.C. § 1345, and over an action for forfeiture under




            Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 1 of 20
28 U.S.C. § 1355(a). This Court also has jurisdiction over this particular action

under 18 U.S.C. § 981(a)(1)(A).

       4.       This Court has in rem jurisdiction over the defendant property

pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to the

forfeiture occurred in this district.

       5.       Venue is proper in this pursuant to 28 U.S.C. §1355(b)(1)(A) because

acts or omissions giving rise to the forfeiture occurred in this district.

                              BASIS FOR FORFEITURE

       6.       The defendant property is subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(A), because it constitutes property involved in a transaction or an

attempted transaction in violation of sections 1956, 1957 and 1960 of Title 18,

United States Code, or is property traceable to such property.

       7.       The defendant property is subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(C) because it is property which constitutes or is derived from proceeds

traceable to any offense constituting “specified unlawful activity” (as defined in

Section 1956(c)(7) of Title 18, United States Code) or a conspiracy to commit such

offense, with such offenses including violations of 18 U.S.C. § 1343 (wire fraud).

                                         FACTS

       8.       In June 2016, the Kansas City Division of the FBI began a money

laundering investigation regarding Asomani, who was alleged to have received

monetary proceeds from an online romance fraud.

       9.       Based on articles of incorporation produced by the Commonwealth of

Virginia State Corporation Commission, Asomani lived in Dumfries, Virginia and

owned, operated, or was the registered agent for the following businesses:




                                            2




            Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 2 of 20
            a.    Xtreme Custom LLC, formed on January 27, 2017, with an office

                  listed as 3204 Jasper Hill Court, Dumfries, Virginia;

            b.    Elite Group Custom LLC, formed on February 28, 2016, with an

                  office listed as 9532 Liberia Avenue, Suite 723, Manassas,

                  Virginia;

            c.    Crystal Custom LLC, formed on December 30, 2014, with an

                  office listed as 6501 Tower Drive, Apt. 102, Alexandria, Virginia;

            d.    Ringle Custom Auto LLC, formed on April 26, 2014, with an

                  office listed as 6501 Tower Drive, Apt. 102, Alexandria, Virginia;

                  and

            e.    Mega Auto Custom LLC, formed on June 19, 2012, with an office

                  listed as 6501 Tower Drive, Apt. 102, Alexandria, Virginia.

      10.   Asomani opened and had signatory power over the following bank

accounts:

            a.    Mega Auto Custom LLC, Navy Federal Credit Union account

                  numbers XX6597 & XX4908;

            b.    Mega Auto Custom LLC, Bank of America account numbers

                  XX6359 & XX5105;

            c.    Crystal Custom LLC, M & T Bank account numbers XX8245

                  & XX9456;

            d.    Crystal Custom LLC, PNC account number XX3444;

            e.    Elite Group Custom LLC, Industrial Bank account numbers

                  XX6699 & XX3433;

            f.    Henry Asomani, Navy Federal Credit Union account numbers

                  XX4761 & XX0493;


                                        3




        Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 3 of 20
             g.    Henry Asomani, PNC Bank account numbers XX7019, XX2224,

                   & XX7491;

             h.    Henry Asomani, M&T Bank account number XX8237;

             i.    Henry Asomani, U.S. Bank account number XX1955; and

             j.    Henry Asomani, Pentagon Federal Credit Union account

                   number XX7022.

      11.    Unknown co-conspirators targeted individuals through online dating

websites with various romance frauds. The unknown co-conspirators impersonated

individuals allegedly involved in businesses overseas. The unknown co-

conspirators convinced victims that funds were needed to help move gold from a

foreign country, to pay orphanage expenses, and to defray school and travel

expenses.

      12.    The unknown co-conspirators told victims they would share the profits

when the gold was returned to the United States. In fact, none of the victims

received any profit or received any gold from the co-conspirators.

      13.    Under these fraudulent pretenses, the unknown co-conspirators

induced victims to send money to various individuals, including Asomani, in

violation of 18 U.S.C. §§ 1343 and 1349 (wire fraud conspiracy) and 18 U.S.C.

§§ 1343 and 2 (wire fraud).

      14.    Asomani moved the victims’ money between his accounts, wired victim

money to Ghana and spent victim money on, among other things, the defendant

2019 Lexus NX300, VIN: JTJBARBZ5K2180053, in violation of 18 U.S.C. §§ 1956(h)

and 1957.

      15.    Victim number 1 (V1) resides in the Western District of Missouri. V1

set up a profile on ChristianMingle.com following the death of her husband to brain


                                          4




        Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 4 of 20
cancer. In October 2015, an individual claiming to be “Larry B. White” (“White”)

initiated contact with V1. Following numerous conversations by email and

telephone, “White” convinced V1 to invest in a Ghana gold mine. “White” promised

a 40% return to V1 for the investment of money. From November 2015, through

January 2016, under the direction of “White,” V1 sent funds to multiple entities by

check and wire from Lee’s Summit, Missouri, totaling approximately $3,292,000.

Of that amount, the following transfers were made to accounts controlled by

Asomani:


Date        Method Bank             Account Name               Account Amount
                                                               Number
11/05/2015 Wire      Navy Federal   Mega Auto Custom LLC       6597    $70,000
                     CU
11/12/2015 Wire      Navy Federal   Mega Auto Custom LLC       6597      $70,000
                     CU
11/19/2015 Check     Bank of        Mega Auto Custom LLC       6359      $50,000
                     America
11/19/2015 Check     Bank of        Mega Auto Custom LLC       6359      $50,000
                     America
11/24/2015 Check     Bank of        Mega Auto Custom LLC       6359      $70,000
                     America
11/25/2015 Check     Bank of        Mega Auto Custom LLC       6359      $70,000
                     America
11/25/2015 Check     Bank of        Mega Auto Custom LLC       5105      $60,000
                     America
12/01/2015 Check     Bank of        Mega Auto Custom LLC       5105      $50,000
                     America
12/01/2015 Check     Bank of        Mega Auto Custom LLC       6359      $50,000
                     America
12/03/2015 Check     Bank of        Mega Auto Custom LLC       5105      $80,000
                     America
12/03/2015 Check     Bank of        Mega Auto Custom LLC       6359      $80,000
                     America
12/14/2015 Check     Bank of        Mega Auto Custom LLC       6359      $90,000
                     America
12/14/2015 Check     Bank of        Mega Auto Custom LLC       5105      $90,000
                                         5




        Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 5 of 20
                     America
12/15/2015 Check     Bank of        Mega Auto Custom LLC      6359     $90,000
                     America
12/15/2015 Check     Bank of        Mega Auto Custom LLC      5105     $90,000
                     America
12/16/2015 Check     Bank of        Mega Auto Custom LLC      5105     $90,000
                     America
12/16/2015 Check     Bank of        Mega Auto Custom LLC      6359     $90,000
                     America
12/16/2015 Check     Bank of        Mega Auto Custom LLC      6359     $40,000
                     America
12/21/2015 Check     Bank of        Mega Auto Custom LLC      6359     $90,000
                     America
12/21/2015 Check     Bank of        Mega Auto Custom LLC      5105     $90,000
                     America
12/21/2015 Check     Bank of        Mega Auto Custom LLC      5105     $51,000
                     America
12/21/2015 Check     Bank of        Mega Auto Custom LLC      6359     $51,000
                     America
01/19/2016 Check     Bank of        Mega Auto Custom LLC      5105     $138,500
                     America
01/19/2016 Check     Bank of        Mega Auto Custom LLC      5105     $138,500
                     America
01/22/2016 Check     Bank of        Mega Auto Custom LLC      6359     $151,000
                     America
01/22/2016 Check     Bank of        Mega Auto Custom LLC      5105     $151,000
                     America
01/22/2016 Check     Bank of        Mega Auto Custom LLC      6359     $151,000
                     America
Total                                                                  $2,292,000



To date, V1 has not received any money or gold profits from “White.”

        16.   Victim number 2 (V2) lives in Bridgewater, New Jersey. V2 met

“Antonio” through an online dating site chemistry.com. “Antonio” convinced V2 to

send money for gold and gold mine-related expenses such as machine repairs, labor,

and shipping. V2 had a total loss of approximately $250,000. Of that amount, V2


                                         6




         Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 6 of 20
sent $60,000 to Mega Auto Custom LLC, Bank of America account XX6539 between

September 15, 2015, and December 2, 2015.

      17.   Victim number 3 (V3) is a resident of Anchorage, Alaska. V3 met

“Dickey James” (“James”) on Match.com. “James” convinced V3 to send money for

gold-related expenses such as customs, taxes and shipping. V3 had a total loss of

approximately $137,369. Of that amount, V3 sent approximately $72,828 by two

wire transfers to Pentagon Federal Credit Union account XX7022, in the name of

Henry Asomani, on October 24, 2015, and October 31, 2015. “James” promised to

send V3 gold in exchange for the gold-related expense payments. To date, V3 has

not received any gold from “James.”

      18.   Victim number 4 (V4) resides in Norman, Oklahoma. V4 met

“Steve Stankovich” (“Stankovich”) on Match.com. “Stankovich” convinced V4 to

send money for personal assistance and oil investment issues such as customs.

Between December 31, 2015, and July 10, 2017, V4 had a total loss of

approximately $80,000. Of that amount, V4 sent a total of $66,126 to accounts in

the name of Henry Asomani, Mega Auto Custom, Crystal Custom LLC, and Elite

Group Custom. On January 6, 2016, V4 sent $10,000 via check to Henry

Asomani’s Navy Federal Credit Union account XX0493. On January 29, 2016, V4

sent $25,045 via check to Crystal Custom LLC, PNC Bank account XX3444. On

February 5, 2016, V4 sent $7,372 to Henry Asomani’s PNC Bank account XX7019.

“Stankovich” promised to pay V4 back and send V4 the profits from the oil

investment. To date, V4 has not received any money back or oil profits from

“Stankovich.”

      19.   Victim number 5 (V5) resides in Lakeland, Florida. V5 met “Greg Van

Hoof” (“Van Hoof”) on Match.com. “Van Hoof” convinced V5 to send money to


                                         7




        Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 7 of 20
assist in orphanage repairs and shipping expenses for gold. V5 had a total loss of

approximately $19,500. Of that amount, V5 deposited $11,500 via three checks

into Mega Auto Custom LLC, Bank of America account XX5105, on January 7, 19,

and 21, 2016.

      20.     Victim number 6 (V6) resides in Melbourne, Florida. V6 met “Greg

Van Hoof” on Match.com. “Van Hoof” convinced V6 to send money to assist in

orphanage repairs and shipping expenses for gold. V6 had a total loss of

approximately $35,000. Of that amount, V6 deposited $2,500 cash into Mega Auto

Custom LLC, Bank of America account XX5105, on January 7, 2016. “Van Hoof”

promised to ship gold to V6’s house. To date, V6 has not received any gold from

“Van Hoof.”

      21.     Victim number 7 (V7) resides in Fairbanks, Alaska. V7 met “David

Dickey” (“Dickey”) on Eharmony.com or Match.com. “Dickey” convinced V7 to send

funds to form a partnership in a gold mining business. V7 had a total loss of

$86,200. On February 10, 2016, V7 wired $50,000 to Henry Asomani’s Navy

Federal credit Union account XX4761. On February 19, 2016, V7 wired $36,200 to

Navy Federal Credit Union account XX4761. To date, the partnership between

“Dickey” and V7 was never formed and V7 has not received any money back from

“Dickey.”

      22.     Victim number 8 (V8) resides in North Fort Myers, Florida. V8 met

“James Van Cole,” aka “James Van Hoff” (“Van Cole”) on Eharmony.com. ‘”Van

Cole” convinced V8 to send funds for vehicle repairs and funeral expenses. V8 had

a total loss of approximately $225,000. Of that amount, V8 wired $40,000 to the

Mega Auto Custom, LLC, Navy Federal Credit Union account XX6597, on February




                                         8




        Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 8 of 20
10, 2016. “Van Cole” promised to pay V8 back for the expenses. To date, V8 has

not received any money from “Van Cole.”

      23.    Victim number 9 (V9) resides in Hurst, Texas. V9 met “Greg Van

Hoof” on Eharmony.com. “Van Hoof” convinced V9 to send funds for orphanage

repair and gold related expenses. V9 had a total loss of approximately $57,500.

Of that amount, V9 sent $52,500 by three wire transfers to the Crystal Custom

LLC, M & T Bank account XX8245, on May 4, 13 and 18, 2016, respectively. “Van

Hoof” promised to pay V9 back with money from the gold. To date, V9 has not

received any money from “Van Hoof.”

      24.    Victim number 10 (V10) resides in Ottawa, Kansas. V10 met

“James Macovedder” (“Macovedder”) on an online dating website. “Macovedder”

convinced V10 to send funds for orphanage repairs and gold related expenses. On

July 15, 2016, V10 wired $10,000 to Crystal Custom LLC, M&T Bank account

number XX8245. “Macovedder” promised V10 a share of the gold. To date, V10

has not received any gold from “Macovedder.”

      25.    Victim number 11 (V11) resides in Newhall, Iowa. V11 met “Danny

Heinrich” (“Heinrich”) on Match.com. “Heinrich” convinced V11 to send funds for

school expenses, travel expenses and customs fees for a bag with contents worth

millions of dollars. V11 had a total loss of approximately $60,000. Of that

amount, V11 sent three wire transfers totaling $55,000 to US Bank account

XX1955, in the name of Henry Asomani. The three wire transfers occurred

on November 8, 9 and 15, 2016, respectively. “Heinrich” promised to pay V11 back

with the contents of the bag. To date, V11 has not received any money from

“Heinrich” or a bag with contents worth millions of dollars.




                                          9




        Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 9 of 20
      26.    Victim number 12 (V12) resides in Leawood, Kansas. V12 met

“George Bill Parker” (“Parker”) on Facebook. V12 was convinced to send funds for

gold related expenses such as legal fees, customs, storage, farm related expenses

and ransom. “Parker” promised V12 he would pay V12 back with money or gold.

V12 had a total loss of approximately $800,000. Of that amount, V12 sent

approximately $220,700 to accounts in the name of Mega Auto Custom LLC,

Crystal Custom LLC, and Henry Asomani. Between March 2017 and

October 2017, V12 sent $110,700 via PayPal to Mega Auto Custom LLC and Crystal

Custom LLC accounts. On July 21, 2017, V12 wired $50,000 to Pentagon Federal

Credit Union account XX7022, in the name of Henry Asomani. On August 18,

2017, V12 wired $60,000 to US Bank account XX1955, in the name of Henry

Asomani. To date, V12 has received no money or gold from “Parker.”

      27.    Victim number 13 (V13) resides in Kansas City, Missouri. V13 met

“Bradley Fischer” (“Fischer”) on ChristianMingle.com. “Fischer” convinced V13 to

send funds for school expenses, travel expenses and to start a new life in Kansas

City. On July 19, 2017, V13 wired $24,000 to US Bank account XX1955, in the

name of Henry Asomani. “Fischer” promised to pay V13 back when he got to

Kansas City. To date, V13 received $1,000 back from “Fischer.”

      28.    Between September 15, 2015 and October 17, 2017, Asomani received

a total of $2,993,354 deposited into the banks accounts listed above because of the

scheme.

      29.    Of the $2,993,354 received due to the scheme, between November 1,

2015, and March 7, 2016, Asomani received a total of $2,498,617 deposited into the

bank accounts listed in paragraph nine.




                                          10




       Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 10 of 20
      30.    Between November 1, 2015 and March 7, 2016, Asomani wired

$1,789,416.71 from his bank accounts listed in paragraph nine to bank accounts in

Ghana.

      31.    Between November 1, 2015 and March 7, 2016, Asomani spent

approximately $342,278 on auto purchases and auto or shipping related expenses.

Over the same time, Asomani shipped 18 vehicles to Accra, Ghana, with declared

values of approximately $284,190.

      32.    Between November 1, 2015 and March 7, 2016, Asomani spent

approximately $331,339 of the funds received from the fraud scheme, including but

not limited to:

             a.    $88,402 in cash or cashier’s checks;

             b.    $36,873 to other Asomani-controlled accounts;

             c.    $23,589 in Paypal expenditures;

             d.    $23,293 in retail expenses;

             e.    $20,218 to T.M.C.C. car loan payments (Toyota Motor Credit

                   Corporation);

             f.    $17,654 to Marie Ackah (Henry Asomani’s fiancé);

             g.    $6,429 in utilities;

             h.    $5,860 in bank fees;

             i.    $5,341 in entertainment, food, and travel expenses;

             j.    $4,639 in taxes or government fees; and,

             k.    $4,597 in education expenses.




                                          11




         Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 11 of 20
                     FINANCIAL ANALYSIS OF 2019 LEXUS

      33.      Based on the following financial analysis, a 2019 silver Lexus NX300,

VIN: JTJBARBZ5K2180053, was purchased with funds Asomani received from the

proceeds of the online romance fraud scheme.

      34.      On or around September 15, 2018, Asomani purchased the defendant

2019 silver Lexus NX300, VIN: JTJBARBZ5K2180053, from Pohanka Lexus in

Chantilly, Virginia for approximately $48,957. The funds used to purchase the

Lexus were generated from the following transactions; amounts are approximate:


                     Trade-in of 2016 Lexus RX350        $21,250

                     Amount down by Henry Asomani        $3,000

                     Amount financed via loan            $24,707

                     Total                               $48,957


      35.      Approximately $21,250 was generated from the trade-in of a 2016

white Lexus RX350. On or around April 20, 2016, Asomani purchased the

defendant 2016 white Lexus RX350, VIN: 2T2BZMCA2GC029120, from Pohanka

Lexus in Chantilly, Virginia for approximately $71,664. The funds used to

purchase the 2016 Lexus were generated from a $50,000 down payment from

Asomani and the remaining balance, approximately $21,664, was financed by Lexus

Financial Services (LFS). Below is a summary of the transfer of funds which

effectuated the $50,000 down payment for the 2016 Lexus:

            a. Two $15,000 cashier’s checks, numbered 389202 and 374860, dated

               January 4, 2016 and February 14, 2016, respectively, were drawn on

               Crystal Custom LLC, PNC Bank account x3444. These cashier’s


                                          12




       Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 12 of 20
                  checks were purchased from funds Asomani received from V1 as set

                  forth below.

                     i. V1 deposited the following funds into Mega Auto Custom LLC,

                        Bank of America accounts:



Date       From                                   To                            Amount
                                                  Mega Auto Custom LLC,
12/15/2015 V1, Bank of Lees Summit XX3755                                       $90,000
                                                  Bank of America XX6359
                                                  Mega Auto Custom LLC,
12/15/2015 V1, Bank of Lees Summit XX3755                                       $90,000
                                                  Bank of America XX5105
Subtotal                                                                        $180,000

                    ii. Following receipt of funds from V1, Asomani transferred funds

                        from Mega Auto Custom LLC, Bank of America accounts to

                        Crystal Custom LLC, PNC Bank account XX3344:

Date       From                                   To                            Amount
12/15/2015 Mega Auto Custom LLC,                  Crystal Custom LLC,           $9,500
           Bank of America XX5105                 PNC XX3444
12/16/2015 Mega Auto Custom LLC,                  Crystal Custom LLC,           $4,000
           Bank of America XX5105                 PNC XX3444
12/16/2015 Mega Auto Custom LLC,                  Crystal Custom LLC,           $9,000
           Bank of America XX6359                 PNC XX3444
12/17/2015 Mega Auto Custom LLC,                  Crystal Custom LLC,           $13,500
           Bank of America XX5105                 PNC XX3444
12/18/2015 Mega Auto Custom LLC,                  Crystal Custom LLC,           $6,000
           Bank of America XX6359                 PNC XX3444
12/22/2015 Mega Auto Custom LLC,                  Crystal Custom LLC,           $13,000
           Bank of America XX6359                 PNC XX3444
Subtotal Mega Auto Custom LLC,                    Crystal Custom LLC,           $55,000
           Bank of America XX5105                 PNC XX3444
                    iii. Following the transfer of funds into Crystal Custom LLC, PNC

                        Bank XX3444, Asomani purchased two cashier’s checks made

                        payable to Pohanka Lexus:

                                             13




           Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 13 of 20
    Date               From                               To                Amount
    01/04/2016         Crystal Custom LLC,                Pohanka Lexus,    $15,000
                       PNC XX3444,                        Chantilly, VA
                       Cashier’s Check 389202
    02/14/2016         Crystal Custom LLC,                Pohanka Lexus,    $15,000
                       PNC XX3444,                        Chantilly, VA
                       Cashier’s Check 374860
    Subtotal                                                                $30,000


           b. One $20,000 cashier’s check, number 400210110, dated January 26,

              2016, was drawn on Crystal Custom LLC, M&T Bank account X8245.

              The cashier’s check was purchased with funds Asomani received from

              V1 as set forth below.

                  i.     V1 deposited the following amounts into Mega Auto Custom

                         LLC, Bank of America XX6359:

Date       From                                      To                         Amount
01/22/2016 V1, Bank of Lees Summit XX3755            Mega Auto Custom LLC,      $151,000
                                                     Bank of America XX6359
01/22/2016 V1, Bank of Lees Summit XX3755            Mega Auto Custom LLC,      $151,000
                                                     Bank of America XX6359
Subtotal                                                                        $302,000


                 ii.     Following the receipt of funds from V1, Asomani transferred

                         funds from Mega Auto Custom LLC, Bank of America to Crystal

                         Custom LLC, M&T Bank:

Date       From                                      To                         Amount
01/22/2016 Mega Auto Custom LLC,                     Crystal Custom LLC,        $22,650
           Bank of America XX6359                    M&T Bank XX8245
Subtotal                                                                        $22,650



                                                14




        Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 14 of 20
              iii.   Following the transfers of funds into Crystal Custom LLC, M&T

                     Bank XX8245, Asomani purchased one Cashier’s checks, made

                     payable to Pohanka Lexus:


Date         From                               To                           Amount
01/26/2016   Crystal Custom LLC,                Pohanka Lexus,               $20,000
             M&T Bank XX8245,                   Chantilly, VA
             Cashier’s Check 400210110
Subtotal                                                                     $20,000
      36.    On October 23, 2018, Asomani was charged by indictment with

violations of 18 U.S.C. §§ 1343 and 1349 (conspiracy to commit wire fraud), 18

U.S.C. §§ 1343 and 2 (wire fraud), 18 U.S.C. § 1956(h) (money laundering

conspiracy), and 18 U.S.C. §§ 1957 and 2 (money laundering).

      37.    On October 26, 2018, the defendant 2019 silver Lexus NX300, VIN:

JTJBARBZ5K2180053, was seized from Asomani pursuant to a federal seizure

warrant.

                             GROUNDS FOR FORFEITURE

      38.    The Government is not required, at the pleading stage, to trace illicit

funds. See United States v. Aguilar, 782 F.3d 1101, 1109 (9th Cir. 2015) (“[T]he
Government is not required to prove its case simply to get in the courthouse door.”).
Indeed, the Government is entitled to allege multiple theories of forfeiture and use

the theory that best supports forfeiture. See United States v. Banco Cafetero

Panama, 797 F.2d 1154, 1159-60 (2d Cir. 1986) (“[F]ew cases will present facts that

neatly match untainted deposits with withdrawals, and the real question therefore

becomes which side bears the risk of the inevitable uncertainty that will arise in

most cases. Congress has answered that question in the Government’s favor by

assigning it a lenient burden of proof in obtaining forfeiture of “traceable proceeds”

                                          15




        Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 15 of 20
of drug transactions.”). One theory of forfeiture based on actual tracing and the

law of trusts, the Lowest Intermediate Balance Rule (LIBR), allows the Government

to presume that where illicit funds are commingled with other funds, the other

funds are withdrawn before the illicit funds, so that funds remaining in the account

are forfeitable. See United States v. Capoccia, 2009 WL 2601426, *11 (D. Vt. Aug.

19, 2009). Where there are insufficient ‘clean’ funds to cover a withdrawal, illicit

funds complete the withdrawal. Id. The balance of proceeds in the account is

reduced accordingly and LIBR tracks the illicit proceeds balance in a commingled

account. Another theory of forfeiture is pro rata sharing or the averaging rule such

that any withdrawal from a commingled account is a pro rata sharing of innocent

and illicit funds. See Banco Cafetero Panama, 797 F.2d at 1159 (2d Cir. 1986).

Another generally accepted theory of forfeiture is ‘drugs-in, first out’ so that the

first withdrawal out of an account is deemed to be illicit funds. See Id. Money

laundering forfeiture broadly covers any property involved in the money laundering

violation as set forth below.

    TRACING AND THE LOWEST INTERMEDIATE BALANCE THEORY

      39.    The Government may forfeit funds and assets actually traceable to the

wrongdoing. When tracing forfeitable funds through a bank account, the

Government can use any generally accepted accounting method, including “first in,

first out” or “first in, last out,” but the Government will always be constrained by

the lowest intermediate balance principle. United States v. Banco Cafetero Panama,

797 F.2d 1154, 1158-62 (2d Cir. 1986); United States v. $88,029.08, More or Less, in

U.S. Currency, 2012 WL 4499084, *5 (S.D. W. Va. Sept. 28, 2012) (applying the

lowest intermediate balance rule to grant summary judgment as to the forfeitability

of drug proceeds in a commingled bank account). The lowest intermediate balance


                                           16




        Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 16 of 20
rule means that the amount of forfeitable funds on the date of the seizure may not

exceed the lowest intermediate balance in the account between the date of the

deposit of the allegedly forfeitable funds and the date of the seizure where the

Government is relying on an actual tracing analysis, as opposed to relying on 18

U.S.C. § 984 for seizure based on fungibility. Actual tracing supports forfeiture

where the Government has traced illicit proceeds into an account, identified the

lowest intermediate balance between the date of the deposit of illicit funds and the

date of the seizure, and limits its seizure to no more than the lowest intermediate

balance during that time.

                  FORFEITURE BASED ON MONEY LAUNDERING

      40.    Title 18, United States Code, Sections 981(a)(1)(A) and 982(a)(1)

authorize, respectively, civil and criminal forfeiture for violations of Sections 1956,

1957 and 1960. All property, real and personal, used to commit the money

laundering offense is subject to forfeiture as property involved in the offense.

United States v. Baker, 227 F.3d 955, 967 (7th Cir. 2000). ‘Involved in’ includes any

property used to commit or facilitate a money laundering offense. United States v.

Nicolo, 597 F.Supp.2d 342, 347-48 (W.D. N.Y. 2009). Thus, forfeiture under a

money laundering theory is broader than under a proceeds theory and can include

commingled property. United States v. McGauley, 279 F.3d 62, 75-77 (1st Cir. 2002).




                                           17




        Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 17 of 20
                               CLAIMS FOR RELIEF

                            FIRST CLAIM FOR RELIEF

         41.   The Plaintiff repeats and incorporates by reference the paragraphs

above.

         42.   By the foregoing and other acts, the defendant 2019 silver Lexus

NX300, VIN: JTJBARBZ5K2180053, was involved in a transaction or attempted

transaction in violation of 18 U.S.C. §§ 1956 and 1957, or is property traceable to

property involved in a transaction or attempted transaction of a violation of 18

U.S.C. §§ 1956 and 1957, and therefore, is forfeitable to the United States pursuant

to 18 U.S.C. § 981(a)(1)(A).


                          SECOND CLAIM FOR RELIEF

         43.   Plaintiff repeats and incorporates by reference the paragraphs above.

         44.   By the foregoing and other acts, the defendant 2019 silver Lexus

NX300, VIN: JTJBARBZ5K2180053, constitutes, or was derived from proceeds

traceable to violations of Title 18, United States Code, Section 1343, that is wire

fraud, and therefore, is forfeitable to the United States pursuant to 18 U.S.C.

§ 981(a)(1)(C).
                               THIRD CLAIM FOR RELIEF


         45.   Plaintiff repeats and incorporates by reference the paragraphs above.

         46.   By the foregoing and other acts, the defendant 2019 silver Lexus

NX300, VIN: JTJBARBZ5K2180053, constitutes, or was derived from proceeds

traceable to violations of Title 18, United States Code, Section 1956, that is money

laundering, to conceal the ownership and control of the proceeds, and therefore, is

forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                                          18




          Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 18 of 20
                            FOURTH CLAIM FOR RELIEF


        47.   Plaintiff repeats and incorporates by reference the paragraphs above.

        48.   By the foregoing and other acts, the defendant 2019 silver Lexus

NX300, VIN: JTJBARBZ5K2180053, constitutes, or was derived from proceeds
traceable to violations of Title 18, United States Code, Section 1956(h), that is

conspiracy to commit money laundering, and therefore, are forfeitable to the United

States pursuant to 18 U.S.C. § 981(a)(1)(C).

        WHEREFORE the United States prays that the defendant property be

forfeited to the United States, that plaintiff be awarded its costs and disbursements

in this action, and for such other and further relief as the Court deems proper and

just.



                                        Respectfully submitted,

                                        Timothy A. Garrison
                                        United States Attorney


                                 By:      /s/ Stacey Perkins Rock
                                        Stacey Perkins Rock, #66141
                                        Assistant United States Attorney
                                        400 E. 9th Street, Fifth Floor
                                        Kansas City, Missouri 64106
                                        Telephone: (816) 426-7173
                                        E-mail: Stacey.Perkins-Rock@usdoj.gov




                                          19




         Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 19 of 20
                                  VERIFICATION

      I, Special Agent Lindsay Schloemer, hereby verify and declare under penalty

of perjury that I am a Special Agent with the United States Federal Bureau of

Investigation, that I have read the foregoing Verified Complaint in Rem and know

the contents thereof, and that the factual matters contained in paragraphs eight

through 35 of the Verified Complaint are true to my own knowledge, except that

those matters herein stated to be alleged on information and belief and as to those

matters I believe them to be true.

      The sources of my knowledge and information and the grounds of my belief

are the official files and records of the United States, information supplied to me by

other law enforcement officers, as well as my investigation of this case, together

with others, as a Special Agent of the Federal Bureau of Investigation.

      I hereby verify and declare under penalty of perjury that the foregoing is true

and correct.



Dated 11/7/18                                    /s/ Lindsay Schloemer
                                               Lindsay Schloemer
                                               Special Agent
                                               Federal Bureau of Investigation




                                          20




        Case 4:18-cv-00886-SRB Document 1 Filed 11/07/18 Page 20 of 20
                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI

                                             CIVIL COVER SHEET

This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United
States in September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil
docket sheet. The information contained herein neither replaces nor supplements the filing and service of pleadings
or other papers as required by law. This form is authorized for use only in the Western District of Missouri.

The completed cover sheet must be saved as a pdf document and filed as an attachment to
the Complaint or Notice of Removal.

Plaintiff(s):                                                                Defendant(s):
First Listed Plaintiff:                                                      First Listed Defendant:
United States of America ;                                                   2019 Lexus NX300, VIN ;
County of Residence: Jackson County                                          County of Residence: Outside This
                                                                             District


County Where Claim For Relief Arose: Jackson County

Plaintiff's Attorney(s):                                                     Defendant's Attorney(s):
Assistant United States Attorney Stacey Perkins Rock ( United States of
America)
United States Attorney's Office
400 E. 9th Street, Fifth Floor
Kansas City, Missouri 64106
Phone: 816-426-7173
Fax:
Email: stacey.perkins-rock@usdoj.gov


Basis of Jurisdiction: 1. U.S. Government Plaintiff

Citizenship of Principal Parties (Diversity Cases Only)
     Plaintiff: N/A
     Defendant: N/A


Origin: 1. Original Proceeding

Nature of Suit: 690 All Other Forfeiture and Penalty Actions
Cause of Action: The defendant property is subject to forfeiture pursuant to 18 U.S.C. §
981(a)(1)(A), because it constitutes property involved in a transaction or an attempted
transaction in violation of sections 1956, 1957 and 1960 of Title 18, United States Code, or is
property traceable to such property.




           Case 4:18-cv-00886-SRB Document 1-1 Filed 11/07/18 Page 1 of 2
Requested in Complaint
      Class Action: Not filed as a Class Action
      Monetary Demand (in Thousands):
      Jury Demand: Yes
      Related Cases: Is NOT a refiling of a previously dismissed action



Signature: Stacey Perkins Rock

Date: 11/7/2018
If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the
updated JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




              Case 4:18-cv-00886-SRB Document 1-1 Filed 11/07/18 Page 2 of 2
